Judgment — That the plea in bar is insufficient. There are certain cases in which trover is the proper action; there are others in which the action of trespass is the proper remedy; there are others in which either trover or trespass may be brought indifferently; and a recovery in one will be a bar to the other, which is this case. All this was open to the legislature, when they enacted a limitation to actions of trespass, and left the action of trover unrestrained; and this court cannot alter the law.